DETAILED ACTION
This office action is in response to the request for continued examination filed on 02 February 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.
Claim Status
	Claims 1-24 are currently pending: 1-24 have been amended.
Information Disclosure Statements
	The information disclosure statement (IDS) submitted on 08 July 2020 has been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 02 February 2021), with respect to the rejection of claims 1-24 under 35 USC §103(a), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 9, 11, 14, 17, 19, 22, and 24 are rejected under U.S.C. 103 as being unpatentable over Lim et al (US 2017/0352172 A1 (effectively filed 22 July 2016 – provisional applications 62/365,886 and 62/344,557); Lim), in view of Cunningham et al (US 2016/0066000 A1; Cunningham).
RE Claim 1, Lim discloses a system (Lim: fig. 3, block diagram of computer system 201), comprising: a computing device operable to render video content for display on a display device and to periodically refresh that display device (Lim: [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (operable to render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 501, ‘application program B’ 501, ‘window manager’ 505; [0053], “The window manager produces composite content using contents of Display Buffer A and Display Buffer B where content of Display Buffer A is mapped to Region A 507 and content of Display Buffer B is mapped to Region B 508 on a video buffer 506. The composite content is saved in the video buffer” (use of a window manager to produce composite content of applications to respective regions in a display implies an application window for each region));

    PNG
    media_image1.png
    332
    556
    media_image1.png
    Greyscale

a desktop compositor operable to wake and execute commands to compose video frames that are composited surfaces that include the at least one application window and to initiate a buffer flip to deliver the video frames to the display device (Lim: fig. 7, ‘start composition’ 706 (wake window manager/desktop compositor), ‘composing video frame X’ 703 (execute commands to compose video frame including at least one application window), 

    PNG
    media_image2.png
    423
    566
    media_image2.png
    Greyscale

timing operable to cause the desktop compositor to wake in multiple instances between consecutive display refreshes to execute the commands if rendered video content is sensed (Lim: fig. 10, ‘start composition’ at time t1, ‘start augmentation’ at time t3 within consecutive video refresh refreshes at time t(R) and time t(R + 1) (); [0093], “FIG. 10 shows a video refresh cycle 1001 corresponding to the data flow on a video refresh timeline 1002. A video refresh cycle Video Refresh Cycle t(R) 1012 starts at time t(R) 1003 and ends at time t(R+1) 1010” (timing delimiting a ‘refresh cycle’), [0096-0097], “At time t1 1005, a compositing window manager 907 starts composing composite content … At time t3 1007, the compositing window manager invokes a display content augmentation adapter 908 to render 
Yet, even though Lim strongly suggests, they do not explicitly disclose a high resolution timer.
Nonetheless, Cunningham (in the field of video synchronization in distribution systems) discloses a high resolution timer (Cunningham: [0005], “the hardware timing device … might be a crystal oscillator on a motherboard that drives a high resolution timer in the main CPU on that motherboard. This high resolution timer might be used by an operating system”).  
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Cunningham’s high resolution timer with Lim’s system comprising a method of causing a window manager to wake in multiple instances between consecutive display refreshes to execute commands, with the expected benefit of having more control over the timing of events since the high resolution timer can start, stop, and restart processes within smaller intervals of time.
RE Claim 9, Lim discloses a method (Lim: [0008], “In an implementation, a method includes: providing a computing device having a graphical user interface and a graphics processing unit where the graphics processing unit having a video buffer”), comprising:
rendering video content for display on a display device and periodically refreshing that display device (Lim: [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 501, ‘application program B’ 501, ‘window manager’ 505; [0053], “The window manager produces composite content using contents of Display Buffer A and Display Buffer B where content of Display Buffer A is mapped to Region A 507 and content of Display Buffer B is mapped to Region B 508 on a video buffer 
operating a desktop compositor to wake and execute commands to compose video frames that are composited surfaces that include the at least one application window and to initiate a buffer flip to deliver the video frames to the display device (Lim: fig. 7, ‘start composition’ 706 (wake window manager/desktop compositor), ‘composing video frame X’ 703 (execute commands to compose video frame including at least one application window), ‘switching front and back buffers’ 705 (initiate buffer flip), ‘displaying video frame X’ 708 (perform buffer flip to deliver video frame to display device is implied); [0079], “At time start composition 706, a compositing window manager 505 starts composing Video Frame X 703. Start composition may happen any time within a refresh cycle … the compositing window manager executes switching front and back buffers 705 step, thereby making the back buffer holding Video Frame X available to video hardware … At next refresh cycle after the switching front and back buffers step, content in the front buffer is consumed by video hardware thereby displaying Video Frame X 708 on a display” (execution of compositing commands is implied)).
Further, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 17, Lim discloses in a system including a first computing system having a display device and being operable to render video content for display on the display device and to periodically refresh that display device (Lim: fig. 3, block diagram of computer system 201 (system including a first computing system having a display device); [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (operable to render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 
In addition, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claims 1 and 9 and are, therefore, rejected under the same rationale.
RE Claim 24, Lim discloses a non-transitory computer readable medium having computer readable instructions for performing a method (Lim: fig. 3, ‘system memory’ 304; [0039, 0041], “A computer-implemented or computer-executable version of the invention may be embodied using, stored on, or associated with computer-readable medium. A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution … FIG. 3 shows a system block diagram of computer system 201 used to execute the software of the present invention”), comprising:
rendering video content for display on a display device and periodically refreshing that display device (Lim: [0008], “In an implementation, a method includes: providing a computing device having ... a graphics processing unit where the graphics processing unit having a video buffer” (computing device for processing video), [0009], “In various implementations, the document is ... a 3D CAD drawing, a video file, or a video stream, or any combination of these ... The display content includes ... rasterized data, a graphical element, or a graphics rendering command, or any combination of these” (render video content for display), [0053], “In each refresh cycle, composite content in the video buffer is shown on a display” (periodically refresh display device)), the video content including at least one application window (Lim: fig. 5, ‘application program A’ 501, ‘application program B’ 501, ‘window manager’ 505; [0053], “The window manager produces composite content using contents of Display Buffer A and Display Buffer B where content of Display Buffer A is mapped to Region A 507 and content of Display Buffer B is mapped to Region B 508 on a video buffer 506. The composite content is saved in the video buffer” (use of a window manager to produce composite content of applications to respective regions in a display implies an application window for each region)).

RE Claim 3, Lim/Cunningham discloses the system of claim 1, and Lim further teaches the computing device comprises an operating system, the desktop compositor being part of the operating system (Lim: [0049],” Examples of operating systems implementing compositing window managers include Microsoft Windows Vista®, Windows 7®, Windows 8® or Windows 10® with Desktop Window Manager, Apple OS/X® v10.0 or subsequent releases with Quartz Compositor, or Linux® or Unix® running Open Group X Window System™ versions released in 2005 or after with Xfwm or Compiz”).
RE Claims 6, 14, and 22, Lim/Cunningham teaches the system of claim 1, the method of claim 9, the method of claim 17, and Lim also discloses the display device operates with vertical synchronization (VSYNC) timing enabled (Lim: [0051], “A compositing window manager synchronizes its composition step with video refresh cycles to avoid an incomplete video frame being displayed”, [0085], “Composition of composite content in a back buffer by the compositing window manager is synchronized with video refreshes” (enabling of vsync timing is implied since ‘vsync’, well-known in the display of video, may refer to the vertical refresh rate of display devices synchronized with buffer swaps and presentation of data for display after rendering of a video frame is complete)), and a high resolution timer being operable to cause the desktop compositor to wake and execute commands independent of the VSYNC timing (Lim: fig. 10; [0079], “At time start composition 706, a compositing window manager 505 starts composing Video Frame X 703. Start composition may happen any time within a refresh cycle” (window manager/desktop compositor may wake and execute commands independent of refresh/vsync timing), [0096-0097], “At time t1 1005, a compositing window manager 907 starts composing composite content … At time t3 1007, the compositing window manager invokes a display content augmentation adapter 908 to render augmentation content” (timing operable to cause window manager/desktop compositor to wake in multiple instances between consecutive display refreshes to execute commands when rendered video content is sensed)).
RE Claims 11 and 19, Lim/Cunningham discloses  the method of claim 9, and the method of claim 17.


	Claims 2, 8, 10, 16, and 18 are rejected under U.S.C. 103 as being unpatentable over Lim, in view of Cunningham, and further in view of Law et al (US 2017/0053620 A 1; Law)
RE Claim 2, Lim/Cunningham teaches the system of claim 1.
However, even though Lim/Cunningham does not expressly disclose,
Law (in the same field of endeavor) teaches a display device can operate with a dynamic refresh rate (Law: [0074], “CPU 6 may be able to adaptively time shift the refresh rate of display device 8 in order to synchronize the refresh rate with the frame rate of a video”; interpretation: a refresh rate that may be adaptively modified (e.g. time-shifted) is interpreted as a ‘dynamic’ refresh rate).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Law’s dynamic refresh rate with Lim/Cunningham’s system so the combined Lim/Cunningham/Law system, comprising a display device, can operate with a dynamic refresh rate in order to prevent delays and mitigate adverse effects (e.g., dropping of frames) in displaying rendered information (Law, [0004]).
RE Claim 8, Lim/Cunningham teaches the system of claim 1, and even though Lim/Cunningham fails to expressly disclose,
Law teaches timing configured to operate at dynamically adjustable frequencies based on the video content (Law: [0051], “The draw complexity 30 of the video frame may be determined based on a variety of factors … the number of primitives that need to be rendered for the particular video frame, the number of textures for the particular video frame, and the like”, [0054-0055], “CPU 6 may measure draw complexity 30 based at least in part on a number of primitives submitted by software application 18 at the sample time to predict GPU completion time 36 ... FIGS. 4A-4C are block diagrams illustrating adaptive time shift compensation for composition in accordance with aspects of the present disclosure”; interpretation: using an adaptive time shift to compensate for differences in the time needed by a composition engine to “compose” a video image is interpreted as ‘timing configured to operate at dynamically 
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Law’s method of operating at dynamically adjustable frequencies based on video content with Lim/Cunningham’s system, with the expected benefit of mitigating potential delays in displaying video frames (Law, [0004]).
RE Claims 10 and 18, Lim/Cunningham teaches the method of claim 9, and the method of claim 17.
In addition, the remaining limitations recited in claims 10 and 18 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 16, Lim/Cunningham teaches the method of claim 9.
Further, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.

Claims 4, 12 and 20 are rejected under U.S.C. 103 as being unpatentable over Lim, in view of Cunningham, and further in view of Joung et al (2012/0060161 A1; hereinafter Joung).
RE Claims 4, 12, and 20, Lim/Cunningham teaches the system of claim 3, the method of claim 11, and the method of claim 19, but even though Lim/Cunningham fails to expressly disclose,
Joung (in the field of user interface display systems and methods) teaches a timer is part of an operating system (Joung: fig. 4, illustrating an “OS Kernel” comprising a “Timer Driver”, wherein said “Timer Driver” generates “Timer Events”; [0070], “The OS kernel may include one or more drivers which receive information from an external device, and may make the received information available for the application. For example, the OS kernel may include a timer driver, which processes time information”).


Claims 5, 13 and 21 are rejected under U.S.C. 103 as being unpatentable over Lim, in view of Cunningham, and Ording B. (US 2003/0107604 A1; Ording), and further in view of Louie W.C. (US 2013/0155101 A1; Louie).
RE Claim 5, Lim/Cunningham discloses the system of claim 1, but although Lim, modified by Cunningham, fails to expressly disclose,
Ording (in the field of graphical user interfaces) teaches a video driver (Ording: fig. 1, illustrating a computing system comprising a ‘window manager’ 110 and a ‘video driver’ 140; [0023], “Each display 145 is connected to, and controlled by, a video card 135 that operates in accordance with video driver software 140”).
Thus, before the effective filing date of the invention it would have been obvious for one of ordinary skill in the art to combine Ording’s video driver with Lim/Cunningham’s system in order to improve the processing of video signals since said video driver enables a host system to communicate with display video hardware (e.g. display devices) more efficiently without needing to know precise details of said display video hardware.
Yet, even though Lim/Cunningham/Ording does not expressly disclose,
Louie (in the field of image display systems) teaches a timer being part of a driver (Louie: [0035], “display settings or other settings are modified automatically by blocked application 116 and driver 122 during the exclusive display mode based on timer changes, state changes of driver 122, or other suitable triggers”; interpretation: modified setting based on timer changes of driver 122 implies driver 122 comprises a timing function and under a broadest reasonable interpretation (BRI), comprises a timer).
Before the effective filing date of the invention, then, it would have been obvious for one of ordinary skill in the art to combine Louie’s timer being part of a video driver with Law’s, 
RE Claims 13 and 21, Lim/Cunningham discloses the method of claim 9, and the method of claim 17.
Additionally, the remaining limitations recited in claims 13 and 21 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.

Claims 7, 15, and 23 are rejected under U.S.C. 103 as being unpatentable over Lim, in view of Cunningham, and further in view of Noro et al (US 2015/0241951 A1; Noro).
RE Claim 7, Lim/Cunningham discloses the system of claim 1, and Lim also teaches reporting that a buffer is available for rendering (Lim: fig. 12, step 1208 → step 1209 (reporting availability of buffer is implied since buffer is located and then used to assemble content); [0107], “In step 1208, the compositing window manager locates a back buffer. A back buffer is a video buffer. It is used to store composite content of a video frame to be used in next refresh cycle. Content of a back buffer is not visible to a user before it is made a front buffer. In step 1209, the compositing window manager produces composite content in the back buffer using the rendered content in the display buffer”).
Yet, although Lim/Cunningham does not appear to teach,
Noro (in the same general field of endeavor) discloses a timer is operable to report to a compositor prior to a next refresh that composition processing may begin (Noro: [0058], “The timer unit 150 is realized by a kernel layer, issues Vsync at predetermined time intervals, and sends Vsync to the composition processing unit 130. The composition processing unit 130 is realized by a service layer, and performs, based on Vsync sent from the timer unit 150, composition processing for sub-picture data created by the subpicture creation processing unit 110”; interpretation: Noro’s timer unit reports, via a Vsync signal, to a compositor that 
 Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Noro’s timer operable to report to a compositor prior to a next refresh that composition may begin with Lim/Cunningham’s system comprising a high resolution timer, a desktop compositor, and a buffer available for rendering so the combined Lim, modified by Cunningham/Noro, system can use a high resolution timer to report to the desktop compositor prior to a next refresh that a buffer is available for rendering in order to speed up the processing of video data by reducing delays in reporting the availability of a buffer where composition of image data can begin.
RE Claims 15 and 23, Lim/Cunningham discloses the method of claim 9, and the method of claim 17.
Further, the remaining limitations recited in claims 15 and 23 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Lim and Cunningham are now relied upon for amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611